October 14, 2011 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Neuberger Berman Alternative Funds Neuberger Berman Long Short Fund, Institutional Class, Class A and Class C Neuberger Berman Risk Balanced Commodity Strategy Fund, Institutional Class, Class A and Class C File Nos. 333-122847; 811-21715 Re: Request for Selective Review for Post-Effective Amendment No. 8 Ladies and Gentlemen: Transmitted herewith for filing on behalf of Neuberger Berman Alternative Funds (“Registrant”), pursuant to the Securities Act of 1933, as amended (“1933 Act”), and Rule 485(a) of Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, is Post-Effective Amendment No.8 to the Registrant’s Registration Statement on Form N-1A (“PEA 8”) on behalf of Neuberger Berman Long Short Fund and Neuberger Berman Risk Balanced Commodity Strategy Fund (the “Funds”).PEA 8 includes the Class A, Class C and Institutional Class prospectus (the “Prospectus”) and statement of additional information (the “SAI”), relating to the Registrant’s issuance of Class A, Class C and Institutional Class shares of the Funds.This transmission includes a conformed signature page signed by power of attorney for the Registrant and a majority of the Trustees, the manually signed originals of which are maintained at the office of the Registrant. The primary purpose of this filing is to add the Funds as new series of the Registrant. Each Fund will have three classes of shares – Class A, Class C and Institutional Class.This filing is not intended to affect the prospectus or SAI of any Class of the previously registered series of the Registrant. The form of the Prospectus and the section of the Prospectus titled “Investment Manager” and “Your Investment”, are substantially the same as the Class A, Class C and Institutional Class disclosure contained in the following currently effective registration statement for Registrant and previously reviewed by the Staff in the following registration statements filed pursuant to Rule 485(a): Post-Effective Amendment No. 6 to Neuberger Berman Alternative Funds registration statement on Form N-1A filed pursuant to the 1933 Act and Rule 485(a) of Regulation C thereunder, and pursuant to the 1940 Act and the regulations thereunder for Class A, Class C and Institutional Class shares of Neuberger Berman Global Allocation Fund (Accession No. 0000898432-10-001356) (October 15, 2010). The form of the SAI, and the entire text of the SAI (except the sections titled “Investment Information”, “Additional Investment Information – Futures Contracts and Options Thereon; Swap Agreements; Wholly-Owned Subsidiary; Commodity Related Investments”, “Additional Tax Information – The Subsidiary”),are substantially the same as parallel disclosure in the statement of additional information for Class A, Class C and Institutional Class contained in the currently effective registration statement for Registrant and previously reviewed by the Staff in the following registration statements filed pursuant to Rule 485(a): Post-Effective Amendment No. 6 to Neuberger Berman Alternative Funds registration statement on Form N-1A filed pursuant to the 1933 Act and Rule 485(a) of Regulation C thereunder, and pursuant to the 1940 Act and the regulations thereunder for Class A, Class C and Institutional Class shares of Neuberger Berman Global Allocation Fund (Accession No. 0000898432-10-001356) (October 15, 2010). Accordingly, we request that the Staff use the limited review procedure of 1933 Act Release No. 6510 (February 15, 1984) in reviewing PEA 8.Pursuant to Rule 485(a)(2) under the 1933 Act, this PEA 8 will become effective 75 days after the filing date on December 28, 2011.The Registrant respectfully requests that the Staff furnish the Registrant with any comments on this filing by December 5, 2011.This will assist the Registrant in keeping to its expected commencement of operations date and prospectus printing schedule. Please contact me at (202) 778-9473 or Lori L. Schneider at (202) 778-9305 with any questions or comments you may have.Thank you for your attention. Sincerely, /s/ Franklin H. Na
